Enforcement of intellectual property rights in the internal market (short presentation)
The next item is the report by Marielle Gallo, on behalf of the Committee on Legal Affairs, on the enforcement of intellectual property rights in the internal market -.
Mr President, ladies and gentlemen, Parliament must seize the opportunity of the vote on this own-initiative report, which is not my report but the fruit of numerous compromises, to open up a major debate. For almost 10 years, we have been repeatedly saying in all our texts that the European economy must be a knowledge-based economy. The explosion of the digital era means that we must now rise to this globalised challenge.
The creative and innovative industries currently provide 7% of the EU's GDP and 14 million jobs. Faced with severe competition, they are, and must remain, the key asset of the European economy. We therefore have to protect them, or else they will disappear.
What apparatus can protect them? What apparatus encourages creators to innovate? What apparatus ensures European cultural diversity and its global spread? What apparatus ensures that our researchers, creators, artists, engineers and intellectuals are remunerated? What apparatus enables the economic sector of the creative and innovative industries to function and develop? What apparatus encourages SMEs and young creators to be enterprising and transform the European economy for the year 2020?
The answer to each of these questions is obvious: intellectual property law. Everybody agrees on intellectual property law in relation to physical assets. However, some of us have not yet woken up to what has been happening since the arrival of the Internet. They have not yet understood that all digital assets - music, films, books, video games, software - also need to be protected.
We must not be scared of the Internet. It is an extraordinary opportunity which we can welcome. We guarantee access to the Internet for all EU citizens; it is a right. However, we must also subject the Internet to legislation which protects intellectual property, because that is also the law. If we do not do so, it will be a jungle, and the law of the jungle will apply.
Is this really what we want? Do we want to destroy the creative and innovative industries sector by wantonly sacrificing it? Are we European legislators going to give in and resort to demagogy and populism, or can we reflect on matters and assume our responsibilities?
I ask you this question because the purpose of this report is to send out a signal to the Commission so that we can combine our efforts and find appropriate solutions. Let us get rid of crowd-pleasing responses. Let us try to overcome our petty political disagreements so that we can work in the general interest. Let us not allow the Commission free rein. The fate of the creative and innovative industries, and of the people who depend on them, is in our hands. Let us not fall at this hurdle; the debate is only just beginning.
(PL) First of all, I would like to thank Mrs Gallo for a good and well-balanced report. The report confirms the fact that the European Union upholds intellectual property rights and copyright, and protects the most creative sector in Europe. This challenge ties in well with the European Commission's communication on the European Digital Agenda, which also refers to matters such as orphan works or works that are out of print.
I would like to say that today's report is a balanced and carefully considered text. It does not take a particularly restrictive approach to the problem of piracy and counterfeit goods, as it primarily introduces a prevention-based system, in order to raise awareness among citizens, who frequently unwittingly break the law, that copyright is a fundamental and important issue. I would like to say that today - and here I am also referring to Mr Echeverría's report - we need a good business model, which would protect copyright and intellectual property rights, while also allowing works of literature or film to be purchased at a reasonable price.
I think that the report should serve as a point of departure for further discussions, but I would like to thank the rapporteur for very successfully highlighting in her report the issue of protecting both copyright and a system which maintains the highest level of creativity.
(RO) I welcome the report being debated, which is part of the European Parliament's general initiative to strengthen the enforcement of intellectual property rights. I very greatly appreciate the work done by the rapporteur, Mrs Gallo.
However, I would like to highlight a few points of principle which ought to have been included in the report. Firstly, a clear differentiation needs to be made about the socio-economic impact which copyright infringement can have. It is unacceptable for serious infringements, with a possible major impact on the individual's health and integrity, to be included in the same category as those with a limited financial impact. Last but not least, there needs to be a provision whereby Internet service providers are not held liable for the actions of their customers and are not obliged to get involved in monitoring and filtering the traffic on their own networks.
(NL) I should like to thank the rapporteur for the nature of our cooperation. Indeed, Mrs Gallo, all parties came together in the Committee on Legal Affairs and reached a compromise. This ultimately led to a tremendously diffuse and emotional discussion, which I also faced within my own group. In the end, we submitted an alternative resolution as a middle course between the supporters and opponents of the report.
I hope that this resolution makes it through tomorrow, but it is a shame that the discussion has been so protracted and that a solution is yet to be found. We all want more innovation, more e-commerce and an internal market, and yet we do not want protection of intellectual property rights, which ultimately forms the basis of our innovation. I think this a great shame, and so I would call on everyone to vote the right way tomorrow - which I would venture to say is the alternative resolution tabled by the Group of the Alliance of Liberals and Democrats for Europe.
A European approach is needed, and I would also call on Commissioner Barnier to come forward with the proposals for an EU legal framework for intellectual property rights, as there is a huge need for multi-territory licensing, for example. This is currently impossible, thereby impeding the development of the internal market.
(DE) Mr President, ladies and gentlemen, it is no coincidence that we are not finding it easy to agree on this matter here because we are combining two incompatible issues. If we had concentrated on trademark protection, we would probably have been able to reach a good agreement. However, mixing this with the subject of the Internet is also substantially incorrect, because different and newer strategies are required here compared with those required in substantive law. It is not easy to transfer these strategies from the one to the other.
We also need to be clear in our own minds that we will pay for every prosecution on the Internet with infringements of civil rights, because we cannot see or find these things out automatically.
Thirdly, it is abundantly clear to me that if I place cultural enjoyment on the Internet under the threat of punishment, so that I virtually risk being sent to prison every time I view the Internet, I will not be able to make use of the opportunities that the Internet also provides for art, culture and creativity. I would therefore urge us to discuss this matter further. That would be a more intelligent approach.
(DE) Mr President, naturally, the fight against counterfeit goods has top priority, including here in this House. Nevertheless, I have to say that I clearly cannot support this report by my fellow Member on Wednesday, as, among other things, I share the concern of very many young people and citizens that an attempt is being made here - for example in Article 22 - to make Internet blocks respectable again through the back door.
It is also deplorable that the terms piracy and counterfeiting have been used as synonyms by the Commission and also here in this report. That will create additional legal uncertainty. The term piracy is not appropriate for the use of non-commercial Internet exchange services. This would de facto turn many millions of citizens into criminals, as is quite rightly pointed out in the alternative report tabled by the Group of the Greens/European Free Alliance and the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament.
I am also very definitely against the establishment of a new authority. I believe that the structures currently in place will be able to deal with this matter very economically.
(DE) Mr President, property - whether intellectual or physical - is a cornerstone of the market economy. It is therefore important that we consider how we regulate this matter with a high degree of mutual consensus. In any case, we need a one-stop shop. It must become easier for consumers, the self-employed and small and medium-sized enterprises to acquire corresponding licences in this regard.
The availability of EU-wide licences for intellectual property rights is particularly important. We need an internal market for intellectual property. Above all, we also need the original language to be available throughout the whole of Europe. Every language is an important cultural product and it ought to be possible for licences that are granted for one language to apply throughout Europe and therefore be capable of being used by all citizens. We need interoperability and technical neutrality in order to be able to use this intellectual property accordingly. Above all, we also need sanctions for those who violate competition and commercial law.
Mr President, there are several problems with this report, but I will highlight one fundamental problem: inconsistency. It starts out by saying that we do not have the facts and figures necessary to legislate, so therefore we should have this IP Observatory to get those facts and figures. Then the report goes on to criticise the Commission for not having proposed legislation. It goes on to propose non-legislative measures, etc.
I agree with what was said at the outset: we do not have the facts and figures available to us as policy makers; that is the fundamental problem and is the reason why the European institutions have been unsuccessful in finding a good policy for these matters. I therefore recommend the Verts/ALE, S&D and GUE/NGL resolution, which states that we should by all means get the facts and figures, then consider what to do, and then we can legislate.
(DE) Mr President, the different regulations in the Member States in the area of intellectual property prevent this intellectual property from being protected everywhere to the same high degree. That has a detrimental effect on the freedom of the internal market and hinders innovation and investment in this area. Infringements of intellectual property rights are also occurring more and more frequently in connection with organised crime. Unfortunately, the Internet provides an easy-to-use platform for this purpose.
A uniformly high level of protection can therefore only be achieved by means of a targeted common approach by the European Union. Harmonisation of national regulations is therefore to be welcomed and it is a necessary prerequisite for the functioning of the internal market.
Many thanks to the rapporteur, who has taken up an important subject here. I am sure that we will be debating this subject many more times in this House.
(CS) As rapporteur for the opinion of the IMCO committee, I am disappointed that my colleague, Mrs Gallo, has not stuck to the text of our recommendations. In the meantime, of course, in response to my question, the European Commission has confirmed that it will address the proposal to create European protection for registered trademarks as early as next year. Thank you, Commissioner. We must combat counterfeits, particularly from Asia, with all of the available resources which the Gallo report rightly proposes. I am, of course, sorry that such an unbridgeable gap has opened up between Members in relation to the fight against the downloading of copyright works from the Internet. The mass communication of copyright works on the Internet must be regulated, but it should be done through balanced measures, and not by criminalising high school students. Copyright law is not properly set up in Europe, and it does not provide modern rules to support authors and the broad use of their works by the public. On the contrary, it rather gives precedence to the interests of copyright holders and collective administrators at the expense of the actual authors and users of works. It worries me that this report does not even have the ambition to formulate a much-needed balance for copyright law in the digital world.
I am sure the Commission can satisfy everybody. Mr Barnier, you have the floor.
Mr President, I always listen very carefully to what the Members of the European Parliament say. The Commission cannot know everything and always has need of these analyses and proposals. This is why I should like to offer my very sincere thanks to Mrs Gallo and to Parliament for the interest it continues to show - this report is additional evidence of this - in the improvement and strengthening of respect for intellectual property rights.
I know that this report has been debated on numerous occasions, and this is quite normal. However, I think that it offers a good balance between all the interests at stake. I should like to say once again, in particular, echoing the comments of Mr Borys and Mr Rübig, that effective protection of intellectual property actually fosters creativity and innovation and safeguards jobs in France.
Let me add, however, that, when we talk about protection and fair remuneration for creation, we are referring not only to cultural or industrial creation but to a particular notion of democracy as well. Here I am thinking of the work of journalists in the written press, which also deserves to be protected and properly remunerated. Then - I think it was Mr Borys who referred to health problems - we also know what the risks associated with counterfeiting generally involve.
I should like to highlight, ladies and gentlemen, the Commission's commitment to working very closely with all the parliamentary groups over the coming months in order to step up the fight against counterfeiting and piracy, which Mrs Roithová has just mentioned. The Commission is going to continue its battle against breaches of intellectual property, using both legislative and non-legislative measures. I also think that any fight must necessarily be combined with positive measures, such as the promotion and development of legal products.
I should like to emphasis the need, as it appears to me, to increase awareness amongst citizens and, of course, amongst young people - but not only young people - of these phenomena using - and I should here like to echo the request from Mr Engström - indisputable statistical information on the consequences and the extent of counterfeiting and piracy, and also an analysis, which must be as fair as possible, of their impact on society and the economy. This is a point which Mr Enciu mentioned a moment ago.
The Commission will pay particular attention to the development of the Observatory and of the other measures announced in our communication of September 2009 relating to administrative cooperation and inter-industrial dialogue.
Next autumn, ladies and gentlemen, I shall present an action plan dealing with all these counterfeiting issues and all aspects of counterfeiting and piracy. This action plan will be specifically based, in terms of communication, research and the training of border control personnel in each of our countries, on the work and expertise of the Observatory that we are going to establish in a very credible and very concrete manner.
We shall also pay particular attention to improving the legislative framework relating to respect for intellectual property and - of course, I am addressing this to Mr Jahr - a European framework. The solution will be based on a balanced, proportionate approach that respects the fundamental rights of citizens. Moreover, I should like to say to Mrs Lichtenberger that, as I have also said before your committees, we do not intend to criminalise certain behaviour in any way, in particular, that of young people. That is not what this is about.
The Commission is preparing a report on Directive 2004/48/EC on the enforcement of intellectual property rights for the autumn. I therefore wish to confirm to Mr Manders, who was asking me about this issue, but, in particular, to say to your rapporteur, Mrs Gallo, who highlighted this point, that it is on the basis of this report that we will table - as I believe will be necessary - some amendments to this text to improve the enforcement of intellectual property rights in Europe.
Thank you, Commissioner. That was very well received.
That concludes the item.
The vote will take place tomorrow (Tuesday, 21 September 2010) at 12:00.
Written statements (Rule 149)
in writing. - I opposed the Gallo Report as a regressive and unworkable proposal going against the openness of the Internet and fundamental rights and leaving many issues in a legal grey zone. Not least, it confuses counterfeiting with file-sharing. The S&D Group tabled an alternative resolution focusing on the need to protect the rights and interests of the artists and workers of the creative industries and, at the same time, on the need to ensure broad access to cultural goods and services for European consumers. It is a constructive and progressive vision on IPR enforcement seeking the development of a fair, balanced and forward-looking framework for Intellectual Property Rights in Europe to the benefit of both creators and consumers. Importantly, it distinguished between how commercial and non-commercial file-sharing is dealt with, opposing the criminalisation of the latter. The alternative resolution also sought to guarantee net neutrality, protect personal data and other fundamental rights, ensure judicial redress; oppose non-judicial measures of enforcing copyrights; reject the three strikes law (Hadopi) being introduced Europe-wide; and proposed the creation of innovative alternative business models. Note, this is a non-legislative Report. The Commission is due to bring forward legislative proposals shortly.
Intellectual property is a broad concept which covers patent law, trademarks and logos, as well as copyright. The report restricts itself to addressing the issue of piracy involving the infringement of copyright, which generally means another party's trademark. The report deals with the enforcement of intellectual property rights through the creation of the Observatory, the implementation of administrative procedures, and the relevant international agreements. Trademarks are used to distinguish goods or services belonging to different economic operators. Entities engaged in unfair trade practices may try to exploit the reputation of a certain product or service on the market. All the proposed methods of combating piracy involve developing a kind of policing system, funded by the taxpayer. What we, in fact, need are efforts to strengthen customs authorities, mainly in order to improve the detection of threats such as harmful plant protection products, counterfeit medication, harmful food products and animal feeds. The liberals are, on the one hand, attempting to weaken any state which produces cheap products while, on the other, they are forcing it into protecting monopolies. These matters could be left to sectoral associations to resolve. The state's only role should be to settle possible disputes. In order to achieve this goal, the European Union needs to draw up and implement legislation on patents, utility models and trademarks registered to date, as well as copyright legislation. We also need to improve the monitoring of the European Union's external borders, the excessive influx of goods from third countries, which compete with EU products, and the quality of those goods.
Enforcement of intellectual property rights in the internal market (Mario Gallo,. This report, while containing a number of valuable ideas and conclusions, is unfortunately a typical example of the lack of planning and even indecision in the area of intellectual property rights at Community level. Of course, an even more striking example of this kind would be the Commission communication entitled 'Enhancing the enforcement of intellectual property rights in the internal market' (COM 2009(467), to which the report, among other things, refers. I consider it particularly alarming that the Commission has still not managed to conduct a thorough analysis of the effects of Directive 2004/48/EC of 29 April 2004 on the field of intellectual property rights. The continuing lack of a Community patent is a major barrier to the construction of an effective Community system for protecting intellectual property rights. The final comment relates to the proposal to create a European centre for monitoring counterfeits and piracy. There is no need for further bodies, bureaucracy and costs. The Commission has sufficient resources to handle the tasks that are to be assigned to the centre itself.
I welcome the drafting of this resolution, the provisions of which largely relate to the spheres of culture and education, which is a committee I sit on. It is widely acknowledged that not only scientific and technical innovation, but also cultural activities make a vital contribution to the European economy's competitiveness. European education and development policy must be based on passing on knowledge, disseminating information and facilitating access for the widest possible audience to technological progress and the products of cultural creativity. To achieve this, better conditions need to be provided in terms of cost to the consumer, including access to services with an unlimited subscription or at a low cost, especially in educational, cultural and non-commercial institutions. I would therefore like to make a helpful distinction between use for educational purposes and use for commercial purposes, which would obviously help boost innovation at European level. At the same time, it is important for us to educate our young public so that they understand the issues involved with intellectual property. Another key aspect is protecting the incomes of the authors of works. This measure requires strict rules regulating the use of these products or services by third parties. Last but not least, greater attention must be focused on orphan works, a point which does not feature in the draft resolution.
Theft is always theft. Stealing a recoding online is like stealing the same content from a record shop. Nevertheless, attitudes to Internet piracy, or theft, are still a lot laxer and more lenient than those to shoplifting. We need to take a serious view of Internet piracy. The information networks are a practical, effective and natural means of disseminating digital content, but that does not mean that their creative content must be freely available to everyone, without any sort of payment being made. Unfortunately, some of those opposing this report seem to think it does. The future of the creative sector, and it is the same for any sector, depends on whether people are paid for the work they do or not. When the fees of musicians, actors or film directors fall into the clutches of pirates, the result is cultural impoverishment, as professional artists are unable to make a living. Is that what we want? Another option which the report, to its credit, proposes is to evolve fair rules for the information networks to protect copyright. They would be based on an old precept, for which the law has existed from time immemorial: do not steal.